Ekwall, Judge:
This ease is before us on a motion by defendant to set aside an order granting a motion to amend the protest, which was granted by the judge presiding at the hearing at the port of San Francisco. The facts as they appear of record are identical with those involved in the motion to amend protest 117513-K, decided January 11, 1950, and reported in Abstract 53914, with the exception that the motion to amend in the instant case was granted. For the reasons set forth in the decision above cited we deny the motion to vacate the order granting the motion to amend.'